Opinion
per Curiam,
On this appeal from sentence on a guilty plea, the brief of defendant's counsel is not in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), and Commonwealth v. Baker, 429 Pa. 209 (1968) . In part one of the brief counsel, states, without elaboration, that the sentencing court abused its discretion in summarily refusing to allow withdrawal of the guilty plea. The second part of the brief concludes that the plea was valid and counsel asks to withdraw under Commonwealth v. Baker, supra.
As stated in Commonwealth v. Sanchez, 224 Pa. Superior Ct. 391, 392, 307 A. 2d 387 (1973), counsel may either act as an advocate and argue the merits or seek to withdraw, if, after a thorough review, the appeal is found to be without merit.
The case is remanded to the court below with direction that appellant’s counsel prepare an adecpxate, proper, and consistent brief.
Wright, P. J., dissents.